DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 10/12/2022 have been entered.  Claims 1-6 are pending.  

Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities:  
Claim 1, second page, lines 3-4: “the images of the first characteristic portion and the second characteristic portion” lack antecedent basis in the claims.  
Claim 1, second page, line 9: “the image captured by the visual sensor” lacks antecedent basis in the claims.  
Claim 4, line 5: “the movement direction and movement amount of the position of the robot” lacks antecedent basis in the claims. 
Claim 5, line 7: “based on the image” should be changed to --based on the images--. 
Claim 5, last line: “the operation control unit” lacks antecedent basis.
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
  	The term “amount” is used throughout the specification to mean something other than its ordinary dictionary definition.  “Amount” generally refers to a quantity, but the present application seems to be using it to mean something related to position, but it is not clear quite how Applicant is using this term.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “amount” is used throughout the claims and specification to mean something other than its ordinary dictionary definition.  “Amount” generally refers to a quantity, but the present application seems to be using it to mean something related to position, but it is not clear quite how Applicant is using this term.  

It is not clear what “in a predetermined direction” on line 3 of claim 6 is modifying.  Is this modifying “a portion arranged on one side of the second member,” or is it modifying “the first visual sensor is arranged so as to capture an image”?  Stated differently, is a portion arranged on one side of the second member in a predetermined direction, or is the first visual sensor arranged so as to capture an image in a predetermined direction?  The same lack of clarity applies to “in the predetermined direction” at line 5 of claim 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. (US Publication No. 2014/0012416) in view of Yamaguchi et al. (JP2015-214022).
Negishi teaches:
Re claim 1.  A controller for a robot device in which a robot moves a second member so as to adjust a relative position of the second member with respect to a first 5member (first and second workpieces 2a and 3a, Figure 1 and paragraph [0035]), comprising: 
a visual sensor capturing images of the first member and the second member (camera 4, Figure 1 and paragraph [0036]); 
a processor (CPU 10a, Figure 1) configured to: 
transmit a command for driving the robot based on an operation program (paragraph [0036]); and 
process10processpd the images captured by the visual sensor (coordinate system calculation units 11-13, Figure 2 and paragraph [0040]), wherein 
	the processor is further configured to:
	detect a position of a first characteristic portion of the first member and a position of a second characteristic portion of the second member (feature points P0-P2, Figure 4, and paragraph [0042]), 
	calculate a difference between the first characteristic potion and the second characteristic portion as a relative position (paragraphs [0047-0048]),
	generate a movement command for operating the robot based on the calculated difference (operation instruction generation unit 20, Figure 2), and
	operate the robot so that the second member is arranged at the target position with respect to the first member, based on the relative position in the image captured by the visual sensor (Figure 3 and paragraphs [0054-0056]).


Negishi fails to specifically teach: (re claim 1) wherein each of the first and second characteristic portions includes at least one of a pattern formed on a surface of the first and second members, or a line or drawing depicted on a surface of the first and second members,
generate a reference image including the images of the first characteristic portion and the second characteristic portion, wherein the reference image corresponds to the image captured by the visual sensor when the second member is arranged at a target position with respect to the first member, and 
operate the robot so that the second member is arranged at the target position with respect to the first member, based on the relative position in the reference image including the images of the first characteristic portion and the second characteristic portion.

Yamaguchi teaches, at the overview, paragraphs [0008 and 0073], and Figure 9, using target goal images to align two workpieces in their proper positions at a high speed and with high accuracy by detecting markers of various shapes on workpieces.  

In view of Yamaguchi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the controller as taught by Negishi, (re claim 1) wherein each of the first and second characteristic portions includes at least one of a pattern formed on a surface of the first and second members, or a line or drawing depicted on a surface of the first and second members, generate a reference image including the images of the first characteristic portion and the second characteristic portion, wherein the reference image corresponds to the image captured by the visual sensor when the second member is arranged at a target position with respect to the first member, and operate the robot so that the second member is arranged at the target position with respect to the first member, based on the relative position in the reference image including the images of the first characteristic portion and the second characteristic portion; since Yamaguchi teaches using target goal images to align two workpieces in their proper positions at a high speed and with high accuracy by detecting markers of various shapes on workpieces.  

Negishi further teaches:
Re claim 2.  Wherein the processor calculates the difference between the relative position amounts (transformation matrix, paragraph [0017]), 
a movement direction of the position of the robot with respect to the difference between the relative 15position amounts is previously determined (in response to an position deviation in the positive X direction, a robot will move in the positive X direction), 
a method for calculating the movement amount of the position of the robot with respect to the difference between the relative position amounts is previously determined (S9-S11, Figure 3), and 
20the processor sets the movement direction and a movement amount of the position of the robot based on the difference between the relative position amounts, and generates a movement command based on the movement direction and movement amount of the 25position of the robot (Figure 3).

Negishi fails to specifically teach: (re claim 2) the difference between the relative position amounts is the 10difference between the relative position amount in the image captured by the visual sensor and the relative position amount in the reference image.  
While Negishi teaches a target point at paragraph [0017], Yamaguchi teaches, at the overview and paragraph [0008], using target goal images to align two workpieces in their proper positions at a high speed and with high accuracy.  Deriving the target point from target goal images allows such systems to determine what properly assembly workpieces look like, and how the workpieces align.  
In view of Yamaguchi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the controller as taught by Negishi, (re claim 2) the difference between the relative position amounts is the 10difference between the relative position amount in the image captured by the visual sensor and the relative position amount in the reference image; since Yamaguchi teaches using target goal images to align two workpieces in their proper positions at a high speed and with high accuracy.  Deriving the target point from target goal images allows such systems to determine what properly assembly workpieces look like, and how the workpieces align.  

Negishi further teaches:
Re claim 3.  Wherein 
the robot device includes a carrier for conveying the first member (hand unit 1, Figure 1), and 
a control operation for detecting the first 30characteristic amount and the second characteristic amount by the processor, a control operation for detecting the relative position amount by the processor, and a control operation for generating a movement command by the processor are repeatedly performed while the carrier conveys the first member (Figure 2, Figure 3, and paragraph [0083]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. (US Publication No. 2014/0012416) as modified by Yamaguchi et al. (JP2015-214022) as applied to claim 3 above, and further in view of Artigas et al. (US Publication No. 2020/0368861).
The teachings of Negishi have been discussed above.  Negishi fails to specifically teach: (re claim 4) wherein- 49 - a movement direction and movement speed of the first member conveyed by the carrier are previously determined, and 
the processor generates the movement 5command based on the movement direction and movement amount of the position of the robot, in which the position of the robot follows the position of the first member conveyed by the carrier.
Artigas teaches, at Figures 2 and 7, and paragraph [0148], such robots 60 may be motion synchronized with conveyor 30 for assembly tasks in which the robot is visually servoed to complete its task.  This allows for quick processing of parts continually moving along a conveyor.
In view of Artigas’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the controller as taught by Negishi, (re claim 4) wherein- 49 - a movement direction and movement speed of the first member conveyed by the carrier are previously determined, and processor generates the movement 5command based on the movement direction and movement amount of the position of the robot, in which the position of the robot follows the position of the first member conveyed by the carrier; since Artigas teaches such robots may be motion synchronized with conveyor for assembly tasks in which the robot is visually servoed to complete its task.  This allows for quick processing of parts continually moving along a conveyor.

Response to Arguments
Applicant’s arguments, see page 6, filed 10/12/2022, with respect to the objections to the claims, the 35 U.S.C. § 112(f) interpretation of the claim language, and the 35 U.S.C. § 112(b) rejections of the claims have been fully considered and are persuasive.  The objections to the claims, the 35 U.S.C. § 112(f) interpretation of the claim language, and the 35 U.S.C. § 112(b) rejections of the claims have been withdrawn except as outlined above. 
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 6-8, with respect to the 35 U.S.C. § 103 rejection in view of Negishi et al. (US Publication No. 2014/0012416) as modified by Yamaguchi et al. (JP2015-214022):
no proposed combination of the applied art provides a controller in which the processor is configured to, for example, "calculate a difference between the first characteristic portion and the second characteristic portion as a relative position, generate a movement command for operating the robot based on the calculated difference, generate a reference image including the images of the first characteristic portion and the second characteristic portion... and operate the robot so that the second member is arranged at the target position with respect to the first member, based on the relative position in the images captured by the visual sensor and the relative position in the reference image including the images of the first characteristic portion and the second characteristic portion," as recited in Applicant's independent claim 1. As such, independent claim 1 and its dependent claims 2 and 3 are patentable over the applied art. 


However, the references teach these limitations as outline above and here: 

calculate a difference between the first characteristic portion and the second characteristic portion as a relative position (Negishi: paragraphs [0047-0048], a coordinate transformation matrix represents the position of one coordinate relative to another), generate a movement command for operating the robot based on the calculated difference (Negishi: S12, Figure 3; and paragraphs [0054-0056]: “the plurality of instruction points 9 which instruct a series of movements performed until the connector 2a is connected to the connector 3a are set”), generate a reference image including the images of the first characteristic portion and the second characteristic portion (Yamaguchi: overview and paragraph [0008]: “storing marker goal image data in which the marker is associated with a goal position”)... and operate the robot so that the second member is arranged at the target position with respect to the first member (Negishi: S12, Figure 3; and paragraph [0055]: “the plurality of instruction points 9 which instruct a series of movements performed until the connector 2a is connected to the connector 3a are set.”), based on the relative position in the images captured by the visual sensor and the relative position in the reference image including the images of the first characteristic portion and the second characteristic portion (Negishi S1, Figure 3; and Yamaguchi: overview and paragraph [0008]: “the robot apparatus performs alignment with an accuracy of sub-pixel level, and can move an object to a goal position at high speed and with high accuracy as a whole.”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664